Order entered October 14, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01137-CR

                            LUIS RODOLFO LOPEZ, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-1160773-M

                                          ORDER
       The State’s motion for extension of time in which to file its brief is GRANTED. The

State’s brief, which was filed simultaneously with its motion, is deemed timely filed as of the

date received.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           PRESIDING JUSTICE